DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims and Previous Objections/Rejections Status
	Claims 105-107 and 109-111 are pending in the application. Claims 104 and 108 were canceled in the amendment filed 12/16/20.
The rejection of claims 105-107 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0209357A1) in view of McCaman (J. Biol. Chem. 1962, 237, 672-676) and Klaveness et al. (US 2007/0212305A1) and in further view of Shigeo et al. (EP 1092753A1) and Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138) is modified to replace the reference of Shigeo with the reference of Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71).
The rejection of claims 109-111 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0209357A1) in view of McCaman (J. Biol. Chem. 1962, 237, 672-676) and Klaveness et al. (US 2007/0212305A1) and in further view of Shigeo et al. (EP 1092753A1) and Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138) is modified to replace the reference of Shigeo with the reference of Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71).

Modified Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.


Claims 105-107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang
et al. (US 2013/0209357A1) in view of McCaman (J. Biol. Chem. 1962, 237, 672-676) and Klaveness et al. (US 2007/0212305A1) and in further view of Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71) and Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138).
Wang et al. (US 2013/0209357A1) discloses molecular probes comprising the fluorescent dyes
    PNG
    media_image1.png
    104
    220
    media_image1.png
    Greyscale
wherein n is 1 to 10; A,B each independently represent CR’2, O, S, etc.; R1, R2, R’ and Z each independently represent H, unsubstituted and substituted alkyl, aryl; X and Y each independently represent 
    PNG
    media_image2.png
    298
    333
    media_image2.png
    Greyscale
 (p1, [0010]; p3, [0026]; p4, [0035]). For example, the dyes include
    PNG
    media_image3.png
    105
    344
    media_image3.png
    Greyscale
(p2, [0013]).
The substituted alkyl moieties of R1 and R2 of Wang et al., corresponding to the R5 and R5’ of the instant claims, may comprise substituted C1-6 alkyl, preferably four or fewer. The substituted alkyl moieties of R1 and R2 of Wang et al. may comprise a hydroxyl replacing one of the hydrogens of the hydrocarbon backbone (p9, [0088-0089]).
The molecular probes are utilized for labeling and detecting myelinated regions of a subject’s nervous system (e.g. brain tissue) (p10, [0101]). 

McCaman (J. Biol. Chem. 1962, 237, 672-676) discloses that choline phosphokinase is present in
brain tissue (p672, left column, second-third paragraphs; p676, Summary). 
Klaveness et al. (US 2007/0212305A1) discloses use of indocyanine dyes to diagnose lung cancer via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer (abstract; p1, [0018]; p2, [0026],[0032],[0040]; p3, [0052]; p6, [0076],[0077],[0082]). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that cyanine dyes of Wang et al. can be used for diagnosing or treating a cancer disease associated with ChoK as the cyanine dyes of Wang et al. encompass the compounds of the instant claims as they have an analogous core structure to those of the instant claims and are intrinsically fluorescent, therefore, they have the same properties and are capable of the same functions, such as being capable of diagnosing and/or treating a cancer disease associated with ChoK, Klaveness et al. teaches of the use of cyanine dyes to diagnose lung cancer via choline kinase which is an abnormally expressed target associated with lung cancer. The reference of McCaman teaches that choline phosphokinase is present in brain tissue and therefore, it would have been predictable to examine other areas, where choline kinase expression is observed, with the intrinsically fluorescent cyanine dyes of Wang et al., not excluding the lung.

Wang et al. does not explicitly disclose A,B each independently represent CR’2 wherein R’ is methyl and R1 and R2 are –(CH2)2OH. 
Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71) discloses the dyes

    PNG
    media_image4.png
    243
    591
    media_image4.png
    Greyscale
 (abstract; Fig. 1; conclusion).
Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138) discloses the symmetrical
tetramethinecyanines, such as
    PNG
    media_image5.png
    114
    240
    media_image5.png
    Greyscale
(p127, Introduction; Tables VI and VII). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the cyanine dyes of Wang et al. may comprise A and B = CR’2 and R’ = methyl as Wang et al. teaches that A and B each independently represent CR’2 and R’= methyl or S and therefore, it would have predictable to substitute S for CR’2 as it is provided in a finite list of options and it was known in the prior art of Balogh et al. and Steiger et al. to have a cyanine core structure comprising a -C(CH3)2 indole derivative exemplified. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that R1 and R2 of Wang et al. may comprise a substituted alkyl moiety –(CH2)2OH as Wang et al. teaches that the substituted alkyl includes ethyl and is defined as having a hydroxyl group replace one of the hydrogens of the hydrocarbon backbone and Balogh et al. exemplified an C2H4OH moiety substituted on the indole nitrogens. Therefore, one ordinarily skilled in the art would look to the ethyl moiety as a preferred alkyl moiety and the substitution of one of the hydroxyl groups of the ethyl moiety to yield 
–(CH2)2OH is one option from a finite list of hydroxyl substituent locations.
	The dyes of the combined disclosures encompass the dyes of the instant claims and therefore, have the same properties and are capable of the same functions, such as being an intrinsically fluorescent bis-heterocyclic choline kinase inhibitor compound.
In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  


Claims 109-111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0209357A1) in view of McCaman (J. Biol. Chem. 1962, 237, 672-676) and Klaveness et al. (US 2007/0212305A1) and in further view of Balogh et al. (Anal. Bioanal. Chem. 2003, 377, 709-71) and Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138).
Wang et al. (US 2013/0209357A1) discloses molecular probes comprising the fluorescent dyes

    PNG
    media_image1.png
    104
    220
    media_image1.png
    Greyscale
wherein n is 1 to 10; A,B each independently represent CR’2, O, S, etc.; R1, R2, R’ and Z each independently represent H, unsubstituted and substituted alkyl, aryl; X and Y each independently represent 
    PNG
    media_image2.png
    298
    333
    media_image2.png
    Greyscale
 (p1, [0010]; p3, [0026]; p4, [0035]). For example, the dyes include
    PNG
    media_image3.png
    105
    344
    media_image3.png
    Greyscale
(p2, [0013]).
1 and R2 of Wang et al., corresponding to the R5 and R5’ of the instant claims, may comprise C1-6 alkyl, preferably four or fewer (p9, [0088-0089]).
The molecular probes are utilized for labeling and detecting myelinated regions of a subject’s nervous system (e.g. brain tissue) (p10, [0101]). 
Wang et al. does not explicitly disclose that the composition is capable of diagnosing or treating a cancer disease associated with ChoK, such as breast, lung, prostate, etc.
McCaman (J. Biol. Chem. 1962, 237, 672-676) discloses that choline phosphokinase is present in 
brain tissue (p672, left column, second-third paragraphs; p676, Summary). 
Klaveness et al. (US 2007/0212305A1) discloses use of indocyanine dyes to diagnose lung cancer
via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer
(abstract; p1, [0018]; p2, [0026],[0032],[0040]; p3, [0052]; p6, [0076],[0077],[0082]). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that
cyanine dyes of Wang et al. can be used for diagnosing or treating a cancer disease associated with ChoK as the cyanine dyes of Wang et al. encompass the compounds of the instant claims as they have an analogous core structure to those of the instant claims and are intrinsically fluorescent, therefore, they have the same properties and are capable of the same functions, such as being capable of diagnosing and/or treating a cancer disease associated with ChoK and Klaveness et al. teaches of the use of cyanine dyes to diagnose lung cancer via choline kinase which is an abnormally expressed target associated with lung cancer. The reference of McCaman teaches that choline phosphokinase is present in brain tissue and therefore, it would have been predictable to examine other areas, where choline kinase expression is observed, with the intrinsically fluorescent cyanine dyes of Wang et al., not excluding the lung.

Wang et al. does not explicitly disclose A,B each independently represent CR’2 and that R’,R1 and R2 are methyl. 
Anal. Bioanal. Chem. 2003, 377, 709-71) discloses the dyes 
    PNG
    media_image4.png
    243
    591
    media_image4.png
    Greyscale
 (abstract; Fig. 1; conclusion). 
Steiger et al. (Photogr. Sci. Eng. 1981, 25, 127-138) discloses the symmetrical
tetramethinecyanines, such as
    PNG
    media_image5.png
    114
    240
    media_image5.png
    Greyscale
(p127, Introduction; Tables VI and VII). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the cyanine dyes of Wang et al. may comprise A and B = CR’2 and R’ = methyl as Wang et al. teaches that A and B each independently represent CR’2 and R’= methyl or S and therefore, it would have predictable to substitute S for CR’2 as it is provided in a finite list of options and it was known in the prior art of Balogh et al. and Steiger et al. to have a cyanine core structure comprising a -C(CH3)2 indole derivative exemplified. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the R1 and R2 of Wang et al. may be methyl as Wang et al. teaches that the R1 and R2 may comprise alkyl, such as methyl, etc. and the ethyl moiety substituted on the nitrogen of the indole ring of Wang et al. is a homolog of the CH3 located on the nitrogen of the indole ring of the instant claims and Balogh et al. teaches of methyl moieties substituted on the nitrogen of the indole rings.
The dyes of the combined disclosures encompass the dyes of the instant claims and therefore, have the same properties and are capable of the same functions, such as being an intrinsically fluorescent bis-heterocyclic choline kinase inhibitor compound.
In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.
Applicant asserts that Wang teaches a large number of structures resulting from numerous substitutions or variations. Wand did not teach or suggest any of the compounds can be an intrinsically fluorescent bis-heterocyclic choline kinase inhibitor. Neither did Wang teach or suggest any structural-functional relationship among those compounds that would allow any one of those compounds to become or be envisioned as an intrinsically fluorescent bis-heterocyclic choline kinase inhibitor. In making this rejection, the Examiner has taken the term "intrinsically fluorescent" to describe any fluorophore, thereby misconstruing the claimed invention. Any fluorophore, by definition, is intrinsically fluorescent. Applicants have introduced the concept of an "intrinsically fluorescent enzyme inhibitor" or "intrinsically fluorescent choline kinase inhibitor" to distinguish the unique design claimed, namely, incorporating the inhibitor into the fluorophore itself, rather than by attaching the inhibitor to the fluorophore by bioconjugation or through a linker, as Wang does.
The reference of Wang teaches of the representative example 
    PNG
    media_image3.png
    105
    344
    media_image3.png
    Greyscale
that can be used as a starting structure. The general formula includes 
    PNG
    media_image1.png
    104
    220
    media_image1.png
    Greyscale
 wherein the A,B each independently represent CR’2, O, S, NH, 2CH2, CH=CH. The choice of CR’2 is obvious from the finite list of choices of A and B. R1 and R2 can be an alkyl, such a C1-C6. 
The reference of Balogh et al. was used to teach of the dyes
 
    PNG
    media_image4.png
    243
    591
    media_image4.png
    Greyscale
.
The reference of Steiger et al. was used to teach of the symmetrical tetramethinecyanines, such as
    PNG
    media_image5.png
    114
    240
    media_image5.png
    Greyscale
.
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the cyanine dyes of Wang et al. may comprise A and B = CR’2 and R’ = methyl as Wang et al. teaches that A and B each independently represent CR’2 and R’= methyl or S and therefore, it would have predictable to substitute S for CR’2 as it is provided in a finite list of options and it was known in the prior art of Balogh et al. and Steiger et al. to have a cyanine core structure comprising a -C(CH3)2 indole derivative exemplified. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the R1 and R2 of Wang et al. may be methyl or –(CH2)2OH as Wang et al. teaches that the R1 and R2 may comprise alkyl (having a hydroxyl group replace one of the hydrogens of the hydrocarbon backbone), such as methyl, ethyl, etc. substituted on the nitrogen of the indole ring and Balogh et al. teaches of methyl moieties or –(CH2)2OH substituted on the nitrogen of the indole rings.

Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Applicant asserts that they have introduced the concept of an “intrinsically fluorescent enzyme inhibitor” or “intrinsically fluorescent choline kinase inhibitor” to distinguish the unique design claimed, namely, incorporating the inhibitor into the fluorophore itself, rather than by attaching the inhibitor to the fluorophore by bioconjugation or through a linker, as Wang does.
The reference of Wang does not teach attaching an inhibitor to the fluorophore via a linker. The
reference of Wang teaches of an additional imaging moiety that can be attached or conjugated to the
molecular probe.
The dyes of the combined disclosures encompass the dyes of the instant claims and therefore, have the same properties and are capable of the same functions, such as being an intrinsically fluorescent bis-heterocyclic choline kinase inhibitor compound.
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  

Conclusion
No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618